Citation Nr: 0301805	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis with hallux abductovalgus deformities (claimed as a 
right foot and left foot condition).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2000 rating action that denied 
entitlement to service connection for bilateral plantar 
fasciitis with hallux abductovalgus deformities, claimed as a 
right foot and left foot condition.  After receiving 
notification of that decision, the veteran filed a Notice of 
Disagreement (NOD) in May 2000; the RO issued a Statement of 
the Case (SOC) in  May 2002; and the veteran perfected his 
appeal with the filing of a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) dated in May 
2002.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran's bilateral foot condition pre-existed 
service and there is no competent evidence to show that such 
condition underwent any increase in severity in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar 
fasciitis with hallux abductovalgus deformities (claimed as a 
right foot and left foot condition) are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the May 2001 RO letter to the veteran and the 
May 2002 statement of the case, the veteran and her 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of March 
2000 and May 2001) have been afforded opportunities to submit 
such information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. 


Principi, 16 Vet. App. 193 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
May 2001 letter, the RO not only informed the veteran and her 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained and which requests for records 
had yielded negative responses, and what information or 
evidence the veteran could provide in support of the claim.  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of her claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate her claim, to include 
requesting and obtaining private clinical records dated 
between 1996 and 2001.  Significantly, neither the veteran 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Specifically, the veteran indicated in a 
statement submitted in August 2001 that were no more records 
to be considered pertaining to her foot condition.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Analysis

The veteran contends that her current bilateral foot 
condition is related to her military service.  

In this regard, her service medical records reveal that at an 
entrance examination of June 1989, she was diagnosed with 
pre-existing, moderate pes planus with hallux valgus 
deformities.  Such condition was noted to be asymptomatic.  
There are no further records during service that show 
complaints of and/or treatment for a foot condition.  The 
veteran reported, and the claims folder reflects, that she 
did not receive a service separation examination.  

In February 2000, the veteran claimed entitlement to service 
connection for a right and left foot condition.  

From May to October 2000, The Foot and Ankle Associates of NC 
saw the veteran with complaints of painful bilateral lower 
extremities.  In May 2000, she reported that arch supports 
received in service gave her some problems.  However, she had 
never received therapy to the bilateral plantar fascia.  An 
examination revealed that she was positive for severely tight 
plantar fascia with mild bunion deformities of the first 
metacarpophalangeal joint of the bilateral lower extremities.  
She was assessed with plantar fasciitis, hallux abductovalgus 
deformity and pain in the limb.  

A report from October 2000 reflects that she continued to be 
assessed with plantar fasciitis and hallux abductovalgus 
deformity.  She was to follow-up for additional treatment; 
however, it does not appear that she did.  In a statement 
submitted in August 2001, the veteran reported that all of 
the treatment records were submitted and that she had not 
received additional treatment from The Foot and Ankle 
Associates.  

Submitted treatment records from the Roanoke-Chowen Hospital 
for the period from 1996 to 2000 and from Ahoskie Primary 
Care for the period from 1998 to 2001 do not show complaints 
of and/or treatment for a foot condition.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. § 
3.306(b) (2002).  

Considering the evidence of record in light of the above 
criteria, the Board finds that the veteran currently suffers 
from bilateral plantar fasciitis and hallux abductovalgus 
deformity, and that such condition existed prior to entry 
into service.  Although the veteran contends that she did not 
have a foot condition prior to entry into the military, the 
Board finds credible, and relies upon, the medical diagnosis 
made at enlistment into service in June 1989, that noted the 
presence of asymptomatic moderate pes planus and hallux 
valgus deformity.  Hence, the presumption of soundness, as to 
the condition, noted, is not applicable.  The question thus 
remaining as to whether such pre-existing condition underwent 
an increase in service, and, is so, whether such condition 
was beyond the natural progress of the disorder.  

In this case, however, there simply is no medical evidence to 
establish that the veteran's pre-existing bilateral foot 
condition underwent any increase in severity in service.  In 
this regard, the Board notes that there are no entries in the 
veteran's service medical records reflecting treatment for a 
foot condition or otherwise indicating that her foot 
condition underwent an increase in severity during her active 
duty service.  Additionally, there is no record or any 
indication from the veteran that she received treatment for a 
foot condition until more than ten years subsequent to 
discharge from service.  Finally, while the veteran carries a 
current diagnosis of plantar fasciitis with hallux 
abductovalgus deformities, there is no competent medical 
opinion that in any way relates such condition to disease or 
injury in service.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a medical relationship between her 
current bilateral foot condition and service.  However, as 
lay person without the appropriate medical training and 
expertise, she simply is not competent to provide probative 
(persuasive) evidence on medical matters, such as whether 
such condition pre-existed service, and whether there is any 
medical relationship (via aggravation, or otherwise) between 
the current disability and service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In the absence of competent and persuasive evidence to 
support the veteran's claim, service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application in this appeal.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 
(1990).




ORDER

Service connection for bilateral plantar fasciitis with 
hallux abductovalgus deformities (claimed as a right foot and 
left foot condition) is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

